Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  June 24, 2014                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  147296(114)                                                                          Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  WAYNE COUNTY EMPLOYEES RETIREMENT                                                 Bridget M. McCormack
  SYSTEM and WAYNE COUNTY RETIREMENT                                                      David F. Viviano,
                                                                                                        Justices
  COMMISSION,
            Plaintiffs/Counter Defendants-
            Appellees,                                        SC: 147296
                                                              COA: 308096
  v                                                           Wayne CC: 10-013013-AW

  CHARTER COUNTY OF WAYNE,
           Defendant/Counter-Plaintiff-
           Appellant,
  and

  WAYNE COUNTY BOARD OF
  COMMISSIONERS,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of the plaintiffs-appellees to extend the
  time for filing their responsive brief is GRANTED. The brief will be accepted as timely
  filed if filed on or before July 22, 2014.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                               June 24, 2014